Case 0:17-cv-60426-UU Document 392 Entered on FLSD Docket 12/19/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.                                                       Case No.
     Plaintiffs,
                                                                   0:17-cv-60426-UU
   v.

   BUZZFEED, INC. and
   BEN SMITH
     Defendants.


                               PLAINTIFFS’ NOTICE OF APPEAL
         The above-named Plaintiffs, Aleksej Gubarev, XBT Holding S.A., and Webzilla, Inc.,

  hereby provide notice of their appeal, from the judgments and orders of the United States District

  Court for the Southern District of Florida, including, but not limited to, the Court’s Order of

  December 19, 2018 (D.E. 388) allowing Defendants’ Motion for Summary Judgment and the

  Judgment entered in favor of Defendants (D.E. 390).
Case 0:17-cv-60426-UU Document 392 Entered on FLSD Docket 12/19/2018 Page 2 of 3



  Dated: December 19, 2018

  Respectfully Submitted:

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Facsimile: 617-423-4855
  Evan@CFWLegal.com

  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  Matthew Shayefar (Fla. Bar No. 0126465)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  Facsimile: 617-928-1802
  vgurvits@bostonlawgroup.com
  matt@bostonlawgroup.com

  /s/ Brady J. Cobb
  Brady J. Cobb (Fla. Bar No. 031018)
  Dylan Fulop (Fla. Bar No. 123809)
  COBB EDDY, PLLC
  1112 North Flagler Drive
  Fort Lauderdale, Florida 33304
  Telephone: 954-527-4111
  Facsimile: 954-900-5507
  bcobb@cobbeddy.com
  dfulop@cobbeddy.com

  Attorneys for Plaintiffs
Case 0:17-cv-60426-UU Document 392 Entered on FLSD Docket 12/19/2018 Page 3 of 3



                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served electronically via
  the CM/ECF electronic filing system on all counsel or parties of record on the service list below
  on December 19, 2018.


                                                       /s/ Matthew Shayefar
                                                       Matthew Shayefar


                                          SERVICE LIST

  Katherine M. Bolger
  Adam Lazier
  Cary McClelland
  Davis Wright Tremaine, LLC
  1251 Avenue of the Americas, 21st Floor
  New York, New York 10020
  katebolger@dwt.com
  adamlazier@dwt.com
  carymcclelland@dwt.com

  Nathan Siegel
  Alison Schary
  Davis Wright Tremaine LLP
  1919 Pennsylvania Avenue, Suite 800
  Washington, DC 20006
  nathansiegel@dwt.com
  alisonschary@dwt.com

  Roy Eric Black
  Jared M. Lopez
  Black Srebnick Kornspan & Stumpf
  201 S Biscayne Boulevard, Suite 1300
  Miami, Florida 33131
  rblack@royblack.com
  jlopez@royblack.com
